EXHIBIT 10.1
 
FIRST AMENDMENT, WAIVER, EXTENSION AND CONSENT


THIS FIRST AMENDMENT, WAIVER, EXTENSION AND CONSENT, dated as of April __, 2009
(this “Amendment”), is entered into by and among CAPITAL GROWTH SYSTEMS, INC.,
d/b/a Global Capacity, a Florida corporation (“Parent”), GLOBAL CAPACITY GROUP,
INC., a Texas corporation (“GCG”), CENTREPATH, INC., a Delaware corporation
(“Centrepath”), 20/20 TECHNOLOGIES, INC., a Delaware corporation (“20/20 Inc.”),
20/20 TECHNOLOGIES I, LLC, a Delaware limited liability company (“20/20 LLC”),
NEXVU TECHNOLOGIES, LLC, a Delaware limited liability company (“Nexvu”), CAPITAL
GROWTH ACQUISITION, INC., a Delaware corporation (“CG Acquisition”), FNS 2007,
INC., a Delaware corporation (“FNS”), VANCO DIRECT USA, LLC, a Delaware limited
liability company to be known as GLOBAL CAPACITY DIRECT, LLC (“VDUL”), and
MAGENTA NETLOGIC LIMITED, a company incorporated under the laws of England and
Wales (“Magenta”; Parent, GCG, Centrepath, 20/20 Inc., 20/20 LLC, Nexvu, CG
Acquisition, FNS, VDUL and Magenta are each referred to herein individually as a
“Borrower” and collectively as the “Borrowers”), in favor of ACF CGS, L.L.C., a
Delaware limited liability company (“Agent”), as administrative agent under that
certain Term Loan and Security Agreement dated as of November 19, 2008, by and
among the Borrowers, the Agent and the lenders party thereto (as amended,
modified and/or restated from time to time, the “Loan Agreement”).
 
WITNESSETH:
 
WHEREAS, the Borrowers have requested that the Agent amend certain terms and
conditions of the Loan Agreement; and
 
WHEREAS, the office space occupied by VDUL at 200 South Wacker Drive, Suite
1650, Chicago, Illinois 60606 (the “South Wacker Premises”) is subleased (the
“Sublease”) by VDUL from Orbitz, LLC (the “Sublessor”); and the consummation of
the Final Closing and completion of the Acquisition could constitute a “change
in control” of VDUL under and as used in the Sublease requiring the consent of
the Sublessor; and
 
WHEREAS, the Sublessor has advised that it will consent to either: (i) the
change in control which may occur upon the consummation of the Final Closing
based upon the posting of a letter of credit by VDUL having terms comparable to
the letter of credit that was provided by the prior parent of VDUL, or (ii) the
assignment (the “Assignment”) of the Sublease by VDUL to Vanco US, LLC, subject
to a guarantee of the Sublease by Reliance Globalcom, with a subsequent sublease
of a portion of the Sublease premises by VDUL from Vanco US, LLC; and
 
WHEREAS, the Borrowers have failed to deliver annual financial statements
required under Section 9(a) of the Loan Agreement by April 15, 2009, which
failure caused a Default under the Loan Agreement (the “Section 9(a) Default”);
and

 
 

--------------------------------------------------------------------------------

 

WHEREAS, pursuant to that certain Waiver and Notification dated February 18,
2009, by and among Borrowers and Agent (the “First Waiver”), the Agent agreed to
waive any Default caused by the failure of the Parent to increase its authorized
shares by 12,000,000 on or before the 75th day following the Agreement Date;
provided, however, Agent’s agreement to waive such Default would continue until
the earliest of (i) the 175th day following the Agreement Date, (ii) the date
the Parent takes the necessary corporate action to increase its authorized
shares by 12,000,000, and (iii) the occurrence of any Default under the Loan
Agreement; and
 
WHEREAS, pursuant to that certain Waiver and Notification dated April 13, 2009,
by and among Borrowers and Agent (the “Second Waiver”), the Agent agreed to
waive (A) any Default caused by VDUL effecting the change in control of VDUL (by
closing of the Acquisition) prior to Borrowers obtaining  the consent of the
Sublessor to the change of control or the Assignment; provided, however, Agent’s
agreement to waive such condition would continue until the earlier of (i) April
30, 2009, and (ii) the occurrence of any other Default under the Loan Agreement;
and (B) any Default caused by the failure of Parent to deliver a landlord
waiver, in form and substance reasonably satisfactory to Agent, duly executed by
Vanco US, LLC, Orbitz, LLC Sublessor, Neustar, Inc. and 200 South Wacker
Property, LLC, as applicable (the “Landlord Waiver”); provided, however, Agent’s
agreement to waive such notification requirement would continue until the
earlier of (i) the date the Parent delivers the Landlord Waiver, (ii) April 30,
2009, and (ii) the occurrence of any Default under the Loan Agreement; and
 
WHEREAS, the occurrence of the Section 9(a) Default reinstated those certain
Defaults previously waived under the First Waiver and Second Waiver; and
 
WHEREAS, the Borrowers have requested that Agent and the Required Lenders agree
to waive (i) the Section 9(a) Default; (ii) the Default caused by the failure of
the Parent to increase its authorized shares by 12,000,000 on or before the 75th
day following the Agreement Date; (iii) any Default which could be caused
directly or indirectly by VDUL effecting the change in control of VDUL (by
closing of the Acquisition) prior to Borrowers obtaining  the consent of the
Sublessor to the change of control or the Assignment, and (iv) the Default
caused by the failure of Parent to deliver the Landlord Waiver (collectively,
the “Designated Defaults”), and subject to satisfaction of certain conditions,
Agent and Required Lenders are willing to do so; and
 
WHEREAS, the required number of Debenture Purchasers wish to amend the Debenture
Purchase Agreements and certain Debenture Documents, which action requires
Agent’s prior written consent pursuant to Section 8(i) of the Loan Agreement.
 
NOW, THEREFORE, in consideration of the premises and the representations,
warranties and covenants set forth herein and other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged, it is hereby agreed as follows:
 
1.           Existing Definitions.  All capitalized terms used and not otherwise
defined herein shall have their respective meanings as set forth in the Loan
Agreement.
 
2.           Amendments.
 
(a)          The definition of “BT Receivable Payment” contained in Section 1 of
the Loan Agreement is hereby amended by deleting the existing definition in its
entirety and replacing it with the following:

 
2

--------------------------------------------------------------------------------

 
 
““BT Receivable Payment” means any cash received by a Borrower with respect to
the BT Receivable, including but not limited to any cash, proceeds or other
amount received in connection with any litigation or settlement with respect to
the BT Receivable, and further including, without limitation, all rights of the
Borrowers in any judgment or award obtained in connection with litigation
relative to the BT Receivable.”
 
(b)           As of the date of this Amendment, Section 9(e) of the Loan
Agreement is hereby amended by deleting such section in its entirety and
replacing it with the following:
 
“(e)           BT Receivable.  Borrowers will deliver to Agent, (A) promptly,
and in any case not later than (i) one (1) day following each receipt of a BT
Receivable Payment, and (ii) two (2) Business Days after the end of each month,
a reconciliation and report showing any amounts collected with respect to the BT
Receivable, the amount left uncollected and any issues, disputes and offsets
with respect to collection of the BT Receivable, (B) promptly, and in any case
not later than one (1) day after receipt or filing of the same, copies of all
pleadings filed in any litigation or other proceeding relative to the BT
Receivable by any party, and (C) upon request by the Agent, periodic updates on
the progress of any such litigation or proceeding (so long as such updates do
not violate any attorney-client privilege or any orders of the applicable
court), and such additional information with respect to the foregoing as
requested by Agent.”
 
(c)           As of the date of this Amendment, Section 2(c)(iv) of the Loan
Agreement is hereby  amended by deleting “sixty-six percent (66%)” and
substituting therefor “seventy-five percent (75%)”.
 
3.           Waiver and Extension.
 
(a)           The Required Lenders hereby agree to waive the Section 9(a)
Default; provided, however, Required Lender’s agreement to waive such Default
shall expire on the earlier of (i) May 15, 2009, and (ii) the occurrence of any
other Default under the Loan Agreement.
(b)           Agent hereby agrees to waive any Default caused by the failure of
the Parent to increase its authorized shares by 12,000,000 on or before the
175th day following the Agreement Date; provided, however, Agent’s agreement to
waive such Default shall expire on the earliest of (i) July 15, 2009, (ii) the
date the Parent takes the necessary corporate action to increase its authorized
shares by 12,000,000, and (iii) the occurrence of any other Default under the
Loan Agreement.


(c)           Agent hereby agrees to waive any Default directly or indirectly
caused by VDUL effecting the change in control of VDUL (by closing of the
Acquisition) prior to Borrowers obtaining  the consent of the Sublessor to the
change of control or the Assignment; provided, however, Agent’s agreement to
waive such condition shall expire on the earlier of (i) April 30, 2009, and (ii)
the occurrence of any other Default under the Loan Agreement.

 
3

--------------------------------------------------------------------------------

 

(d)           Agent hereby agrees to waive any Default caused by the failure of
Parent to deliver the Landlord Waiver; provided, however, Agent’s agreement to
waive such Default shall continue until the earliest of (i) the date the Parent
delivers the Landlord Waiver, (ii) April 30, 2009, and (ii) the occurrence of
any other Default under the Loan Agreement.
 
4.           Consent.  Pursuant to Section 8(i) of the Loan Agreement, Agent
hereby consents to Borrowers’ execution and delivery of (i) the Second Amendment
and Waiver to the Securities Purchase Agreement, and (ii) an Amendment and
Waiver to the March Securities Purchase Agreement, in the forms attached hereto
as Exhibit A and Exhibit B, respectively.
 
5.           Amendment Fee.  In consideration of the agreements of the Required
Lenders hereunder, Borrowers agree to pay to Agent (for the account of the
Lenders executing this Amendment) an amendment fee (the “Amendment Fee”) in the
amount of 0.5% of the Total Commitment ($42,500). The Amendment Fee shall be
payable in full in cash on the effective date of this Amendment.


6.           Conditions Precedent to Effectiveness. The effectiveness of this
Amendment is subject to the satisfaction of the following conditions precedent
(all documents to be in form and substance satisfactory to Agent and Agent’s
counsel):
 
(a)           Agent shall have received this Amendment properly executed by the
Borrowers;
 
(b)           Borrowers shall have paid to Agent the Amendment Fee referred to
in Section 5 above and any and all expenses, including reasonable counsel fees
and disbursements, incurred by Agent in connection with the preparation and
execution of this Amendment and all documents, instruments and agreements
contemplated hereby;
 
(c)           Borrowers shall have executed and delivered copies of (i) the
Second Amendment and Waiver to the Securities Purchase Agreement, and (ii) the
Amendment and Waiver to the March Securities Purchase Agreement, in the forms
attached hereto as Exhibit A and Exhibit B, respectively; and
 
(d)           Agent shall have received all other documents, information and
reports required or requested to be executed and/or delivered by Borrowers under
any provision of this Agreement or any of the Loan Documents.
 
7.           Representations and Warranties.


(a)           As of the date of this Amendment, each of the representations and
warranties contained herein and in each of the Loan Documents is true, correct
and complete in all material respects to the same extent as though made on and
as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true, correct and complete in all material respects
on and as of such earlier date.


 
4

--------------------------------------------------------------------------------

 

(b)           Each Borrower represents and warrants to Agent and each Lender,
that after giving effect to this Amendment, (i) no event has occurred and is
continuing or will result from the consummation of the transactions contemplated
by this Amendment that would constitute a Default, (ii) no consent or approval
of, or exemption by any Person is required to authorize, or is otherwise
required in connection with the execution and delivery of this Amendment which
has not been obtained and which remains in full force and effect, and (iii) no
material adverse change in the financial condition of the Borrowers has occurred
since the date of the most recent financial statements of the Borrowers
submitted to Agent.


8.           Security Interests.  Borrowers hereby confirm the security
interests and liens granted by Borrowers to Agent for the benefit of Lenders in
and to the Collateral in accordance with the Loan Agreement and other Loan
Documents as security for the Obligations.


9.           Fees and Expenses.  Borrowers agree to pay any and all expenses,
including reasonable counsel fees and disbursements, incurred by Agent in
connection with the preparation and execution of this Amendment and all
documents, instruments and agreements contemplated hereby.


10.           Effect.  Except as expressly provided for herein, no other
amendments, waivers or modifications to the Loan Agreement are intended or
implied and all terms and conditions of the Loan Agreement, and any and all
Exhibits and Addendums annexed thereto and all other writings submitted by the
Borrowers to the Agent pursuant thereto, shall remain unchanged and in full
force and effect
 
11.           Governing Law.  The rights and obligations hereunder of each of
the parties hereto shall be governed by and interpreted and determined in
accordance with the internal laws of the State of New York (without giving
effect to principles of conflicts of laws).
 
12.           Binding Effect.  This Amendment shall be binding upon and inure to
the benefit of each of the parties hereto and their respective successors and
assigns.
 
13.           Counterparts.  This Amendment may be executed in any number of
counterparts, but all of such counterparts when executed shall together
constitute but one and the same agreement.  In making proof of this Amendment ,
it shall not be necessary to produce or account for more than one counterpart
thereof signed by each of the parties hereto.
 
5

--------------------------------------------------------------------------------


 
14.           RELEASE.  EACH BORROWER, ON BEHALF OF ITSELF AND ON BEHALF OF ALL
THOSE ENTITIES CLAIMING BY, THROUGH, OR UNDER IT, TOGETHER WITH ITS SUCCESSORS
AND ASSIGNS, HEREBY ACKNOWLEDGES THAT IT HAS NO DEFENSE, COUNTERCLAIM, OFFSET,
CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE WHATSOEVER THAT CAN BE
ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS LIABILITY TO REPAY THE
OBLIGATIONS OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM
AGENT OR LENDERS.  EACH BORROWER HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND
FOREVER DISCHARGES AGENT AND LENDERS, THEIR PREDECESSORS, AGENTS, EMPLOYEES,
SUCCESSORS AND ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF
ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN,
ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, ASSERTED OR UNASSERTED,
FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR
IN PART ON OR BEFORE THE DATE THIS AMENDMENT IS EXECUTED, WHICH SUCH BORROWER
MAY NOW OR HEREAFTER (WHETHER OR NOT PRESENTLY SUSPECTED, CONTEMPLATED OR
ANTICIPATED) HAVE AGAINST AGENT OR ANY LENDER, THEIR PREDECESSORS, AGENTS,
EMPLOYEES, SUCCESSORS AND ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH
CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR
OTHERWISE, AND ARISING FROM ANY TERM LOANS, INCLUDING, WITHOUT LIMITATION, ANY
CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST
IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND
REMEDIES UNDER THE LOAN AGREEMENT OR LOAN DOCUMENTS, AND NEGOTIATION FOR AND
EXECUTION OF THIS AMENDMENT.
 
[SIGNATURE PAGES FOLLOW]

 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first above written.
 

 
BORROWERS:
     
CAPITAL GROWTH SYSTEMS, INC.
     
By:
   
Name:
   
Title:
           
GLOBAL CAPACITY GROUP, INC.
     
By:
   
Name:
   
Title:
           
CENTREPATH, INC.
     
By:
   
Name:
   
Title:
       
20/20 TECHNOLOGIES, INC.
     
By:
   
Name:
   
Title:
       
20/20 TECHNOLOGIES I, LLC
     
By:
   
Name:
   
Title:
 

 
 

--------------------------------------------------------------------------------

 



 
NEXVU TECHNOLOGIES, LLC
     
By:
   
Name:
   
Title:
       
CAPITAL GROWTH ACQUISITION, INC.
     
By:
   
Name:
   
Title:
       
FNS 2007, INC.
     
By:
   
Name:
   
Title:
       
VANCO DIRECT USA, LLC, t/b/k/a GLOBAL
CAPACITY DIRECT, LLC
     
By:
   
Name:
   
Title:
       
MAGENTA NETLOGIC LIMITED
     
By:
   
Name:
   
Title:
 

 
 

--------------------------------------------------------------------------------

 


 
AGENT and REQUIRED LENDER:
 
ACF CGS, L.L.C.
     
By:
   
Name:
   
Title:
 

 
 

--------------------------------------------------------------------------------

 
